PER CURIAM HEADING




NO. 12-03-00087-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



TRAVIS WILLIAMS,§
	APPEAL FROM THE 87TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

T.D.C.J.-I.D., ET AL.,
APPELLEES§
	ANDERSON COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellant's docketing statement was due
to have been filed at the time the appeal was perfected, i.e. March 12, 2003.  On March 14, 2003,
this court notified Appellant that the docketing statement was past due, and it allotted Appellant until
March 31, 2003 to file it.  The notice further provided that "Failure to comply with this request will
result in this matter being referred to the Court for further action." 
	When Appellant again failed to file the docketing statement, on April 4, 2003, this court
issued a second notice advising him that the docketing statement was past due and giving him  until
April 21, 2003 to comply with Rule 32.1.  The notice further provided that pursuant to Rule 44.3,
failure to comply with this second notice would result in the appeal being presented for dismissal
in accordance with Rule 42.3.  The time for filing the docketing statement under this second notice
has expired, and Appellant has not filed the docketing statement as required by Rule 32.1 and the
court's notices.  


 

	Appellant having failed, after notice, to comply with the Tex. R. App. P. 32.1, the appeal is
dismissed.  Tex. R. App. P. 42.3(c).

Opinion delivered April 30, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.



















(PUBLISH)